DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.
	Applicant argues that the combination of references (Okifuji and Landmann) “does not teach or suggest a reference temperature sensor, as claimed, that outputs a temperature of multiple or ‘all the’ zones, where different zones also each have a ‘zone temperature sensor’” (page 11 of remarks).  Applicant supports this argument by pointing out that “there is no mention” in paragraph 38 of Okifuji of a temperature sensor that senses and outputs a temperature of all the zones (page 12 of remarks).
The Okifuji reference is, of course, not limited to the teachings of a single paragraph, but must be taken in its entirety.  In fact, Okifuji teaches in paragraph 34 that the reference temperature sensor is configure to measure “absolute temperature.” Paragraph 35 teaches that the reference temperature sensor and the zone temperature sensors are both “arranged in an area where the non-recording state by the recording head becomes the same when a predetermined time elapses.”  Paragraph 39 also teaches that the reference temperature sensor and the zone temperature sensors “detect the temperature of the heater board 202.”  In other words, Okifuji’s reference temperature sensor is communicatively arranged and configured to output a voltage representative of a temperature of all the zones.
Applicant also cited paragraph 42 of Okifuji, and makes a conclusory statement that “accordingly,” Okifuji does not teach the limitation in question.  However, this argument amounts to a general allegation that the claims define a patentable invention without specifically pointing 

Applicant also argues that Landmann does not teach or suggest “a reference temperature sensor communicatively coupled to each zone to output a voltage representative of a temperature of all the zones of a fluidic die, each zone having its own zone temperature sensor (page 13 of remarks).  However, Landmann was not relied upon to teach the feature that each zone of a fluidic die included a zone temperature sensor - Okifuji teaches this feature.  Rather, Landmann was utilized to show how a particular circuit configuration may be utilized to compensate for sensor drift of a less-accurate zone sensor by referencing a more-accurate reference sensor.

Applicant also contends that “it is not entirely clear how or even if one of skill in the art might combine the disparate teachings of Okifuji’s snapshot calibration system with Landmann’s different range sensor drift detection system.”  Examiner respectfully disagrees that the teachings are disparate, and Applicant fails to explore this argument in any detail.  In fact, both Okifuji and Landmann disclose temperature sensor calibration systems that compensate for sensor readings by referencing an absolute temperature sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-5, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okifuji (JP 2000334958) in view of Landmann (US 2014/0278185 A1).
Regarding claim 1:
	Okifuji discloses a fluidic die comprising:
at least two zones (corresponding to respective sensors 303-304);
	a reference temperature sensor (“voltage source that depends on temperature”) communicatively coupled to each zone to output a voltage representative of a temperature of all the zones (paragraphs 34-35, 38-39 & Fig. 3);
	a calibration voltage generator (of reference detection circuit 302) coupled between the zones and the reference temperature sensor (paragraph 38 & Fig. 3),
wherein a calibration circuit (of CPU 401) is associated with each zone to calibrate a zone temperature sensor (sensors 303-304) of each zone based on a voltage provided by the reference temperature sensor (paragraph 40).
	Okifuji does not expressly disclose the particular configuration of the calibration circuit, or that the calibration circuit is comprised in the fluidic die.
	However, Landmann discloses a calibration loop circuit that compensates for drift between a primary temperature sensor and a reference temperature sensor (paragraphs 3, 7, 12) in which a calibration voltage generator (229) is coupled between a zone temperature sensor (primary sensor 201) and a reference temperature sensor (reference sensor 203), and wherein a calibration loop circuit (200: Fig. 2) is associated with the zone (of primary sensor 101: paragraph 21) to calibrate the zone based on a voltage provided by the reference temperature sensor (paragraph 26 & Fig. 2).
Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Okifuji’s fluidic die to include Landmann’s circuitry so as to automatically compensate for sensor drift.  It would have been further obvious to rearrange Okifuji’s invention such that the calibration circuit is disposed on the fluidic die, since an artisan would recognize that such a configuration would require fewer electrical lines between the controller and the fluidic die.
Regarding claim 2:
	Okifuji’s modified fluidic die comprises all the limitations of claim 1, and Landmann also discloses that the calibration loop circuit comprises:
	an adder (225) to output a voltage representative of a voltage from a zone temperature sensor (from 201: paragraph 30 & Fig. 2);
	a comparator (comparator 213) to compare the voltage from the summing amplifier with the voltage provided by the reference temperature sensor (paragraph 30 & Fig. 2);
	an offset counter (counter 219) to change state by a value based on a difference between the voltage provided by the reference temperature sensor and the voltage from the zone temperature sensor (paragraph 33 & Fig. 2); and
	a digital-to-analog converter (DAC 223) to convert the output of the offset counter to an offset voltage and send the offset voltage to the summing amplifier (paragraph 34 & Fig. 2),
	wherein, for a number of iterations (“iterative process”: paragraph 35):
		the adder sums the offset voltage with the voltage from the zone temperature sensor (paragraph 30 & Fig. 2),
		the comparator compares the summed voltage with the voltage provided by the reference temperature sensor (paragraph 30 & Fig. 2); and

	Okifuji’s modified fluidic die does not expressly disclose that the adder is a summing amplifier.
	However, Examiner takes Official Notice that summing amplifiers are commonly used as adders.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure the Okifuji’s modified fludic die such that the adder is exemplified by a summing amplifier, so as to perform the desired summing.
Regarding claim 4:
	Okifuji’s modified fluidic die comprises all the limitations of claim 1, and Okifuji also discloses that the at least two zones are equal to a number of primitives in the fluidic die (Fig. 3).
Regarding claim 5:
	Okifuji’s modified fluidic die comprises all the limitations of claim 1, and Okifuji also discloses a non-volatile memory (memory 405), the non-volatile memory storing calibration data provided by the calibration circuit (paragraph 40).
Regarding claim 16:
	Okifuji’s modified fluidic die comprises all the limitations of claim 1, and Okifuji also discloses that the reference temperature sensor comprises a whole fluidic die thermal sense resistor (paragraph 48).
Regarding claim 20:
	Okifuji’s modified fluidic die comprises all the limitations of claim 5, and Okifuji also discloses that the memory stores a calibration value for each zone temperature sensor as .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okifuji as modified by Landmann, as applied to claim 2 above, and further in view of Maier (US 4968946).
Regarding claim 3:
	Okifuji’s modified fluidic die comprises all the limitations of claim 2, but does not expressly comprise a sample and hold device.
	However, Maier discloses a calibration circuit using a sample and hold device (22) to sample a voltage provided by a reference sensor (S ref) and hold a value defining the voltage provided by the reference sensor at a constant level for a period of time so as to hold the sensor output value for downstream processing (col. 5, lines 34-38, 43-56 & Fig. 1).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a sample and hold device, such as taught by Maier, into the calibration circuit of Okifuji’s modified fluidic die, so as to hold the sensor output value for downstream processing.

Allowable Subject Matter
Claims 7-15 are allowed.
Claims 6 and 17-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please see pages 5-6 of the Non-Final Office Action for reasons for allowance/allowability of these claims.
Claim 17 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a fluidic die in which “a respective calibration loop circuit is 
Claim 18 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a fluidic die comprising “a counter reset line connected to each counter in each calibration loop circuit.”  It is this limitation, in combination with other features and limitations of claim 18, that indicates allowable subject matter over the prior art of record.
Claim 19 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a fluidic die in which “each calibration loop circuit further comprises a decoupling buffer to control connection of each calibration loop circuit to an analog bus so that only one calibration loop circuit is communicating with the analog bus at a time.”  It is this limitation, in combination with other features and limitations of claim 19, that indicates allowable subject matter over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853